Citation Nr: 1713847	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  16-55 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for multiple myeloma stage 3.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1949 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2016 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal received in November 2016, the Veteran and his representative indicated that he wanted to attend a travel Board hearing in person at the local VA office.  The record does not reflect that the Veteran has been afforded that hearing.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2015) (pertaining specifically to hearings before the Board).  As the RO schedules Board hearings at local VA offices, a remand of these issues to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing at the local RO before a Veterans Law Judge of the Board.  The RO should notify the Veteran and his representative of the date, time, and location of the hearing.  See 38 C.F.R. § 20.704(b).  After the hearing, the record should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




